Catón, C. J. The statute regulating proceedings for a change of venue, requires a petition and an affidavit, stating the truth of the facts relied upon to sustain the petition. If the petition is a part of the record, the affidavit is not, and can only be brought into the record by a bill of exceptions, and this requirement of the law cannot be evaded by stating in the petition all the necessary facts to require a change of venue and swearing to that, and thus get the affidavit into the record without a bill of exceptions. Here the affidavit is not embodied in the bill of exceptions, and consequently .we cannot examine it, although the clerk has copied into the record what purports to be an affidavit supporting the petition for a change of venue. We cannot therefore say, the court erred in overruling the motion for a change of venue. The judgment must be affirmed. Judgment affirmed.